DETAILED ACTION
This action is in response to the RCE (Request for continued examination) filed on October 16, 2020.

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered.

Response to Arguments
1.	Applicant’s arguments with respect to USC 103 rejection of claims 1-15 and 21-25 have been considered, and an additional search and/or time was needed for reconsideration. After further search and review of the references, the Office respectfully disagrees and maintains the rejection, with a re-mapping of the limitations. Applicant argues that “Jensen-Horne does not disclose managing a data dictionary the, at least, identifies owners of fields and aligns fields across record types. Further, Jensen-Horne does not teach or suggest updating, automatically in response to a field change, attribute information within the data dictionary corresponding to custom fields in either standard database objects or custom database objects.”


Jenson-Horne discloses a multi-tenant environment in an on-demand service environment with service offering definitions corresponding to the activated functionality that may be automatically aggregated to determine the actual functionality to which the entity is entitled. The source types include a universal data dictionary. The computing functionality may be automatically enabled for the entity and the settings may correspond to a number of custom database objects available to the entity. A user creating the offering may initiate the request and a request may be generated automatically whenever an offering is created or at a different time, such as when the source items used to generate computing services are built or compiled. The QFS system works to identify, retrieve, move, and/or update data stored in the network file systems and/or other storage systems. For example, since all of the data and the applications to access, view, modify, update, report, transmit, etc., can be maintained and accessed by a user system having nothing more than network access, the user can manage his or her sales efforts and cycles from any of many different user systems. For example, if a call center agent is visiting a customer and the customer has internet access in their lobby, the call center agent can receive critical updates pertaining to that customer while waiting for the customer to arrive in the lobby.
Vogt also teaches license management within an on-demand services environment that utilizes organization identifiers within a multi-tenant environment to allow individual tenants to access their data while preserving the integrity of other tenant's data. Different users will have different capabilities with regard to accessing and modifying application and database information, depending on the user's security or permission level.
	Regarding independent claims 6 and 11, Applicant has not overcome the rejections. See arguments regarding same subject matter above.


Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 16-20 are cancelled.  Claims 1-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen-Horne et al. (US 2011/0276674 A1) in view of Vogt et al. (US 2016/0048844 A1.) 
Regarding claim 1, Horne discloses “A non-transitory computer-readable medium having stored thereon instructions that when executed by one or more processors, are configurable to cause the one or more processors” (See [0310] and [0314]) (A computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes; may also be stored in any other volatile or non-volatile memory medium or device, such as a ROM or RAM, or provided on any media capable of storing program code; user system 1312, processor system 1312A may be any combination of processors).
“to maintain a data dictionary within a computing platform that provides a multitenant environment in which multiple tenants utilizing the multitenant environment share a single instance of a database, the one or more processors to:” (FIG. 13 shows a system diagram 1310 illustrating the architecture of a multitenant database environment.)

“maintain, in the data dictionary and with referential integrity, one or more custom database objects to provide metadata corresponding to the data dictionary, wherein the data dictionary tracks attributes for the custom database objects utilizing natively supported field attributes and the custom database objects maintain tenant-specific information;” (See [0126]) (The source types 502 include universal data dictionary (UDD) schema 504. At 504, the Universal Data Dictionary (UDD) schema source type is shown. In some implementations, the UDD contains metadata information that describes units of computing functionality available within the computing environment. For example, the UDD contains information describing data objects, settings etc. FIG. 13 shows a system diagram 1310 illustrating a multitenant database environment.)

“update, automatically, in response to a field change, attribute information within the data dictionary corresponding to custom fields in either standard database objects or custom database objects; and generate a notification to one or more users for one or more custom database objects that correspond to the data dictionary that cannot be updated automatically, if any via graphical interface.” (See [0086], [0096], and [0178]) (An entity may have a license for full use of customer relations management (CRM) features. This license may include access to 100 custom database objects. The entity may also have a license for access to an additional 50 custom database objects. The entity may have access to a total of 150 custom database objects. Service offering definitions may be created at least in part in order to quickly and easily identify the set of resources activated for an entity. An entity may wish to activate different sets of overlapping functionality. The service offering definitions corresponding to the activated functionality may be automatically aggregated to determine the actual functionality to which the entity is entitled. The computing functionality may be automatically enabled for the entity. A user creating the offering may initiate the request. A request may be generated automatically whenever an offering is created or at a different time, such as when the source items used to generate computing services are built or compiled. The QFS system may communicate with one or more content search servers and/or indexers to identify, retrieve, move, and/or update data stored in the network file systems and/or other storage systems. User system also typically includes one or more user interface devices such as graphical user interface (GUI).)
But, Horne does not explicitly disclose “wherein the data dictionary identifies owners of fields and aligns fields across record types and the fields are individually managed and provide field-level security”

However, Vogt teaches ““wherein the data dictionary identifies owners of fields and aligns fields across record types and the fields are individually managed and provide field-level security” (See Fig. 1 and [0010], [0036], [0043]) (Environment to allow individual tenants to access their data while preserving the integrity of other tenant's data. The on-demand services environment stores data for multiple client entities each identified by an organization ID having one of one or more users associated with the organization ID. Users of each of multiple client entities can only access data identified by an organization ID associated with their respective client entity. License management may be provided within an on-demand services environment that utilizes organization identifiers (IDs) within a multi-tenant environment to allow individual tenants to access their data while preserving the integrity of other tenant's data. In one embodiment, the on-demand services environment stores data for multiple client entities each identified by an organization ID having one of one or more users associated with the organization ID. License update interface module 340 provides one or more components of a graphical user interface a user experiences when requesting a license update for a sandbox organization. License update interface module 340 may provide a field configured to receive user-generated input indicating a license update to be performed.

The users of user systems 412 may differ in their respective capacities, and the capacity of a particular user system 412 might be entirely determined by permissions levels for the current user. Different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the Horner (Resolving information in a multi-tenant database environment) with Vogt (Utilizing organization identifiers within a multi-tenant environment) in order to allow for different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level. Vogt, [0043]

Regarding claim 2, Horne in view Vogt discloses “The non-transitory computer-readable medium of claim 1 wherein the custom database object comprises a fill rate indicates the percent of total records in which the field has been used.” (See [0039]-[0043]) (The setting for the limit on the number of custom objects for an organization may be of an "orgValue" setting class, while the setting for the ability to create leads may be of an "entityPerm" setting class. The setting class may influence other setting attributes such as the setting level or the setting value type. In some implementations, the setting value type 114 may specify a data type for the setting value. The setting type may be, for example, Boolean, text, numeric, date, character or any other data type available for settings in the on-demand service environment. A setting requirement may act as a restriction or limitation on the value of the setting.)

Regarding claim 3, Horne in view Vogt discloses “The non-transitory computer-readable medium of claim 1 wherein the custom database object comprises an indication of one or more people responsible for the field.” (See [0097] and [0303]) (The users of user systems 1312 may differ in their respective capacities, and the capacity of a particular user system 1312 might be entirely determined by permissions (permission levels) for the current user. A user license definition may confer setting values to a set of users, or may confer to users with certain administrative privileges the ability to grant access to user-level functionality.)
Regarding claim 4, Horne in view Vogt discloses “The non-transitory computer-readable medium of claim 1 wherein the custom database object comprises an indication of a current status of the corresponding field.” (See [0040]) (The setting type may be, for example, current status, date, character or any other data type available for settings in the on-demand service environment.)

Regarding claim 5, Horne in view Vogt discloses “The non-transitory computer-readable medium of claim 1 wherein the custom database object is created based on information received via a graphical user interface.” (See [0308]) (The GUI user interface device can be used to allow a user to interact with various GUI pages that may be presented to a user.)

Regarding claim 6, Horne in view of Vogt discloses “A method for maintaining a data dictionary within a computing platform that provides a multitenant environment in which multiple tenants utilizing the multitenant environment share a single instance of a database, the method comprising: maintaining, in the data dictionary and with referential integrity, one or more custom database objects to provide metadata corresponding to the data dictionary, wherein the data dictionary tracks attributes for the custom database objects utilizing natively supported field attributes and the custom database objects maintain tenant-specific information;” (See [0126]) (The source types 502 include universal data dictionary (UDD) schema 504. At 504, the Universal Data Dictionary (UDD) schema source type is shown. In some implementations, the UDD contains metadata information that describes units of computing functionality available within the computing environment. For example, the UDD contains information describing data objects, settings etc. FIG. 13 shows a system diagram 1310 illustrating a multitenant database environment.)

“updating, automatically, in response to a field change, attribute information within the data dictionary corresponding to custom fields in either standard database objects or custom database objects; and generating a notification to one or more users for one or more custom database objects that correspond to the data dictionary that cannot be updated automatically, if any via graphical interface.” (See [0086], [0096], and [0178]) (An entity may have a license for full use of customer relations management (CRM) features. This license may include access to 100 custom database objects. The entity may also have a license for access to an additional 50 custom database objects. The entity may have access to a total of 150 custom database objects. Service offering definitions may be created at least in part in order to quickly and easily identify the set of resources activated for an entity. An entity may wish to activate different sets of overlapping functionality. The service offering definitions corresponding to the activated functionality may be automatically aggregated to determine the actual functionality to which the entity is entitled. The computing functionality may be automatically enabled for the entity. A user creating the offering may initiate the request. A request may be generated automatically whenever an offering is created or at a different time, such as when the source items used to generate computing services are built or compiled. The QFS system may communicate with one or more content search servers and/or indexers to identify, retrieve, move, and/or update data stored in the network file systems and/or other storage systems. User system also typically includes one or more user interface devices such as graphical user interface (GUI).)

But, Horne does not explicitly disclose “wherein the data dictionary identifies owners of fields and aligns fields across record types and the fields are individually managed and provide field-level security”

However, Vogt teaches “wherein the data dictionary identifies owners of fields and aligns fields across record types and the fields are individually managed and provide field-level security” (See Fig. 1 and [0010], [0036], [0043]) (Environment to allow individual tenants to access their data while preserving the integrity of other tenant's data. The on-demand services environment stores data for multiple client entities each identified by an organization ID having one of one or more users associated with the organization ID. Users of each of multiple client entities can only access data identified by an organization ID associated with their respective client entity. License management may be provided within an on-demand services environment that utilizes organization identifiers (IDs) within a multi-tenant environment to allow individual tenants to access their data while preserving the integrity of other tenant's data. In one embodiment, the on-demand services environment stores data for multiple client entities each identified by an organization ID having one of one or more users associated with the organization ID. License update interface module 340 provides one or more components of a graphical user interface a user experiences when requesting a license update for a sandbox organization. License update interface module 340 may provide a field configured to receive user-generated input indicating a license update to be performed.

The users of user systems 412 may differ in their respective capacities, and the capacity of a particular user system 412 might be entirely determined by permissions levels for the current user. Different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the Horner (Resolving information in a multi-tenant database environment) with Vogt (Utilizing organization identifiers within a multi-tenant environment) in order to allow for different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level. Vogt, [0043]

Regarding claim 7, Horne in view of Vogt discloses “The method of claim 6 wherein the custom database object comprises a fill rate indicates the percent of total records in which the field has been used.” (See [0039]-[0043], [0093]) (Service offering may specify a limit to the number of active users that may have access to the associated functionality at one time. The setting for the limit on the number of custom objects for an organization may be of an "orgValue" setting class, while the setting for the ability to create leads may be of an "entityPerm" setting class. The setting class may influence other setting attributes such as the setting level or the setting value type. In some implementations, the setting value type 114 may specify a data type for the setting value. The setting type may be, for example, Boolean, text, numeric, date, character or any other data type available for settings in the on-demand service environment. A setting requirement may act as a restriction or limitation on the value of the setting.)
Regarding claim 8, Horne in view of Vogt discloses “The method of claim 6 wherein the custom database object comprises an indication of one or more people responsible for the field.” (See [0097] and [0303]) (The users of user systems 1312 may differ in their respective capacities, and the capacity of a particular user system 1312 might be entirely determined by permissions (permission levels) for the current user. A user license definition may confer setting values to a set of users, or may confer to users with certain administrative privileges the ability to grant access to user-level functionality.)

Regarding claim 9, Horne in view of Vogt discloses “The method of claim 6 wherein the custom database object comprises an indication of a current status of the corresponding field.” (See [0040]) (The setting type may be, for example, current status, date, character or any other data type available for settings in the on-demand service environment.)

Regarding claim 10, Horne in view of Vogt discloses “The method of claim 6 wherein the custom database object is created based on information received via a graphical user interface.” (See [0308]) (The GUI user interface device can be used to allow a user to interact with various GUI pages that may be presented to a user.)

Regarding claim 11, Horne in view of Vogt discloses “A system comprising: a memory device; one or more hardware processors coupled with the memory device one or more processors configurable to maintain a data dictionary within a computing platform that provides a multitenant environment in which multiple tenants utilizing the multitenant environment share a single instance of a database, the one or more processors to maintain, in the data dictionary and with referential integrity, one or more custom database objects to provide metadata corresponding to the data dictionary, wherein the data dictionary tracks attributes for the custom database objects utilizing natively supported field attributes and the custom database objects maintain tenant-specific information, to update, automatically in response to a field change, attribute information” (See [0086], [0096], and [0178]) (FIG. 14 shows a system diagram 1200 illustrating components of an on-demand service environment. User system 1312, network 1314, system 1316, tenant data storage 1322, and system data storage 1324 were discussed above in FIG. 13. Regarding user system 1312, processor system 1312A may be any combination of processors. Memory system 1312B may be any combination of one or more memory devices. An entity may have a license for full use of customer relations management (CRM) features. This license may include access to 100 custom database objects. The entity may also have a license for access to an additional 50 custom database objects. The entity may have access to a total of 150 custom database objects. Service offering definitions may be created at least in part in order to quickly and easily identify the set of resources activated for an entity. An entity may wish to activate different sets of overlapping functionality. The service offering definitions corresponding to the activated functionality may be automatically aggregated to determine the actual functionality to which the entity is entitled. The computing functionality may be automatically enabled for the entity. A user creating the offering may initiate the request. A request may be generated automatically whenever an offering is created or at a different time, such as when the source items used to generate computing services are built or compiled. The QFS system may communicate with one or more content search servers and/or indexers to identify, retrieve, move, and/or update data stored in the network file systems and/or other storage systems.

“within the one or more custom database objects corresponding to the data dictionary corresponding to custom fields in either standard database objects or custom database objects, and to generate a notification to one or more users for one or more custom database objects that correspond to the data dictionary that cannot be updated automatically, if any, via a graphical user interface” (See [0086], [0096], and [0178]) (License may include access to 100 custom database objects. The entity may also have a license for access to an additional 50 custom database objects. The entity may have access to a total of 150 custom database objects. Service offering definitions may be created at least in part in order to quickly and easily identify the set of resources activated for an entity. An entity may wish to activate different sets of overlapping functionality. The service offering definitions corresponding to the activated functionality may be automatically aggregated to determine the actual functionality to which the entity is entitled. The computing functionality may be automatically enabled for the entity. A user creating the offering may initiate the request. A request may be generated automatically whenever an offering is created or at a different time, such as when the source items used to generate computing services are built or compiled. The QFS system may communicate with one or more content search servers and/or indexers to identify, retrieve, move, and/or update data stored in the network file systems and/or other storage systems. User system also typically includes one or more user interface devices such as graphical user interface (GUI).)

But, Horne does not explicitly disclose “wherein the data dictionary identifies owners of fields and aligns fields across record types and the fields are individually managed and provide field-level security”

However, Vogt teaches ““wherein the data dictionary identifies owners of fields and aligns fields across record types and the fields are individually managed and provide field-level security” (See Fig. 1 and [0010], [0036], [0043]) (Environment to allow individual tenants to access their data while preserving the integrity of other tenant's data. The on-demand services environment stores data for multiple client entities each identified by an organization ID having one of one or more users associated with the organization ID. Users of each of multiple client entities can only access data identified by an organization ID associated with their respective client entity. License management may be provided within an on-demand services environment that utilizes organization identifiers (IDs) within a multi-tenant environment to allow individual tenants to access their data while preserving the integrity of other tenant's data. In one embodiment, the on-demand services environment stores data for multiple client entities each identified by an organization ID having one of one or more users associated with the organization ID. License update interface module 340 provides one or more components of a graphical user interface a user experiences when requesting a license update for a sandbox organization. License update interface module 340 may provide a field configured to receive user-generated input indicating a license update to be performed.

The users of user systems 412 may differ in their respective capacities, and the capacity of a particular user system 412 might be entirely determined by permissions levels for the current user. Different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the Horner (Resolving information in a multi-tenant database environment) with Vogt (Utilizing organization identifiers within a multi-tenant environment) in order to allow for different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level. Vogt, [0043]

Regarding claim 12, Horne in view of Vogt discloses “The system of claim 11 wherein the custom database object comprises a fill rate indicates the percent of total records in which the field has been used.” (See [0039]-[0043]) (The setting for the limit on the number of custom objects for an organization may be of an "orgValue" setting class, while the setting for the ability to create leads may be of an "entityPerm" setting class. The setting class may influence other setting attributes such as the setting level or the setting value type. In some implementations, the setting value type 114 may specify a data type for the setting value. The setting type may be, for example, Boolean, text, numeric, date, character or any other data type available for settings in the on-demand service environment. A setting requirement may act as a restriction or limitation on the value of the setting.)

Regarding claim 13, Horne in view of Vogt discloses “The system of claim 11 wherein the custom database object comprises an indication of one or more people responsible for the field.” (See [0097] and [0303]) (The users of user systems 1312 may differ in their respective capacities, and the capacity of a particular user system 1312 might be entirely determined by permissions (permission levels) for the current user. A user license definition may confer setting values to a set of users, or may confer to users with certain administrative privileges the ability to grant access to user-level functionality.)

Regarding claim 14, Horne in view of Vogt discloses “The system of claim 11 wherein the custom database object comprises an indication of a current status of the corresponding field.” (See [0040]) (The setting type may be, for example, current status, date, character or any other data type available for settings in the on-demand service environment.)

Regarding claim 15, Horne in view of Vogt discloses “The system of claim 11 wherein the custom database object is created based on information received via a graphical user interface.” (See [0308]) (The GUI user interface device can be used to allow a user to interact with various GUI pages that may be presented to a user.)

Regarding claim 21, Horne in view Vogt discloses “The non-transitory computer-readable medium of claim 1 wherein the data dictionary is utilized to manage personally identifiable information (PII) within the database environment.” (Fig. 1).

Regarding claim 22, Horne in view Vogt discloses “The non-transitory computer-readable medium of claim 21 wherein the PII is utilized to manage field-level security functionality.” (See Vogt: Fig. 1 and [0054]) (System 416 provides security mechanisms to keep each tenant's data separate unless the data is shared.)

Regarding claim 23, Horne in view Vogt discloses “The method of claim 6 wherein the data dictionary is utilized to manage personally identifiable information (PII) within the database environment.” (See Vogt: Fig. 5 and [0010]) (License management may be provided within an on-demand services environment that utilizes organization identifiers (IDs) within a multi-tenant environment to allow individual tenants to access their data while preserving the integrity of other tenant's data.

Regarding claim 24, Horne in view Vogt discloses “The system of claim 11 wherein the data dictionary is utilized to manage personally identifiable information (PII) within the database environment.” (See Vogt: Fig. 5 and [0010]) (License management may be provided within an on-demand services environment that utilizes organization identifiers (IDs) within a multi-tenant environment to allow individual tenants to access their data while preserving the integrity of other tenant's data.
Regarding claim 25, Horne in view Vogt discloses “The system of claim 24 wherein the PII is utilized to manage field-level security functionality.” (See Vogt: Fig. 1 and [0054]) (System 416 provides security mechanisms to keep each tenant's data separate unless the data is shared.)























Conclusion

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Mcghee whose telephone number is (313) 446-6581.  The examiner can normally be reached on Mon-Fri, 8:00a - 4:30p.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY M MCGHEE/Examiner, Art Unit 2154